GRIFFIN, Judge,
concurring specially.
I additionally conclude that the fee awards were, in the main, improper because they were inadequately documented and included representation both in the main action and in the derivative action. When an application for attorney’s fees is contemplated, especially in cases like this *161one, attorney time records should be contemporaneous, descriptive and should reflect time increments. With the exception of the fee application of attorney Blair, the lack of adequate time records, in large measure, exacerbated the problem of separating legal services performed in the main case and in the derivative action.